--------------------------------------------------------------------------------


Exhibit 10.2
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between ICO
Technology, Inc. (“Company”) and Derek R. Bristow (“Employee”), on December 20,
2007, to be effective as of January 1, 2008.


WHEREAS, effective January 1, 2008, Employee’s employment shall be governed by
the terms and conditions of this Agreement, which supersedes and replaces all
prior agreements with the Company and its affiliates.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Company and Employee agree as follows:


ARTICLE 1: EMPLOYMENT AND DUTIES


1.1            Company agrees to employ Employee, and Employee agrees to be
employed by Company, during the “Employment Period” from January 1, 2008 (the
“Effective Date”) and continuing until the date of termination of Employee’s
employment (“Termination Date”), subject to this Agreement.  Employee shall
serve as Managing Director of ICO Italy, and as a managing director of ICO
Europe B.V.  On behalf of the ICO Group, Employee shall serve as Group President
of the ICO Group’s European Division.  As head of the ICO Group’s European
division, Employee is expected to participate in the development and
implementation of global strategies for the ICO Group, including assisting with
development of the ICO Group’s strategy for operations and/or sales in and to
countries in the European and Middle East region.  Employee may serve as an
officer and/or director of additional entities in the ICO Group (“ICO
Entities”).  Employee agrees to serve in such positions, and to perform
diligently and to the best of Employee’s abilities, the duties and services
pertaining to such positions, as well as such additional duties and services
appropriate to such positions which Employee from time to time may be directed
to perform by Company.  Employee shall report directly to the Chief Executive
Officer of ICO, Inc. (the “CEO”).


1.2            Employee agrees to comply with Company’s policies and procedures,
as amended from time to time, including, without limitation, Company’s Code of
Business Ethics, Group Accounting and Finance Policy Manual, and Disclosure
Controls and Procedures Policy.


1.3            Employee shall, during the Employment Period, devote Employee’s
full business time, energy, and best efforts to the business and affairs of the
ICO Group, and Employee may not engage, directly or indirectly, in any other
business, investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interests of the ICO Entities,
or requires any significant portion of Employee’s business time. Employee
acknowledges and agrees that Employee owes a fiduciary duty of loyalty,
fidelity, and allegiance to act at all times in the best interests of the ICO
Group, and to do no act which would, directly or indirectly, injure any ICO
Entity’s business, interests, or reputation.


1.4            Upon termination of Employee’s employment for any reason,
Employee shall be deemed without further action by Company or Employee to have
resigned from any and all positions as an officer and director of any ICO Entity
that he may hold.


ARTICLE 2: COMPENSATION AND BENEFITS:


2.1            During the Employment Period, Employee shall receive a base
salary ("Base Salary"), paid pro-rata in twelve monthly installments (“Monthly
Payments”).


a)             As of the Effective Date, Employee’s Base Salary rate is AUD
$286,001.00 payable in Australian Dollars.



 
Page 1 of 9
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 



b)             For administrative purposes, and for no other reason, Employee’s
pro-rata Base Salary shall be paid from the Company’s Australian affiliate, on
the Australian affiliate’s regular pay schedule (or such other pay schedule as
agreed to by the parties).  .




2.2           In addition to Employee’s Base Salary, an annual contribution
equal to 9% of Employee’s Base Salary shall be contributed on Employee’s behalf
to a superannuation (retirement) fund.


2.3            Company will reimburse up to U.S. $600.00 per month toward the
actual cost of health and dental insurance premiums for such insurance that
Employee purchases for himself and his family, and up to U.S. $80.00 per month
toward the cost of life and disability insurance premiums for such insurance
that Employee purchases for himself and his family. In the event that Employee
and his dependant family members do in fact participate in the health or dental
plans of any ICO’s Australian subsidiary, Employee shall no longer be entitled
to the payments referenced in this paragraph.


2.4            Employee shall be entitled to participate in cash bonus plans
established by the Company at it sole discretion.


2.5            Employee may be awarded stock options or restricted share grants
at Company’s sole discretion, subject to the terms and conditions of the ICO
Group’s stock option and restricted share plans.


2.6            As of the Effective Date Employee is entitled to the additional
benefits described below, on account of Employee’s travel, and part-time
residence away from his family.  Changes to the benefits (as compared with
Employee’s Prior Agreement) are also noted.


 
(a)
Employee shall have the use of a Company’s corporate apartment in Europe, with
substantial travel required.  Employee may make periodic trips for personal
reasons to New Zealand and Australia, and shall continue to perform
responsibilities from those regions (except during vacation time).



 
(b)
Company shall pay the full refund of reasonable expenses for Employee (or on
occasion family members), for travel roundtrip between Europe and New Zealand or
Australia periodically during the Term, not to exceed a maximum of 10 such
round-trips flights per year, and not to exceed U.S. $24,000.00 for the cost of
such round-trip air travel, unless otherwise expressly agreed by the CEO.



 
(c)
The Company shall have no tax equalization obligations to Employee.



2.7            During the Employment Period, Company shall pay or reimburse
Employee for all actual, reasonable, and customary expenses incurred by Employee
in the course of his employment in accordance with Company’s policies and
procedures for business expense reimbursement in effect at the time.


2.8            During the Employment Period, Employee shall be entitled to four
weeks of vacation, fully paid, per calendar year. There shall be no carryover of
unused vacation from year-to-year. Furthermore, in the event of termination of
employment for any reason, there shall be no payment for unused vacation.


2.9            Company may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.



 
Page 2 of 9
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 





ARTICLE 3: TERMINATION OF EMPLOYMENT AND
EFFECTS OF SUCH TERMINATION


3.1            The Employment Period shall continue through September 30, 2012.
Employee’s employment may be terminated prior to the expiration of the
Employment Period pursuant to this Article 3.


3.2            Employee’s employment may be terminated during the Employment
Period by reason of the following circumstances:


 
(a)
Death of Employee.



 
(b)
Permanent Disability.  “Permanent Disability” shall mean Employee’s physical or
mental incapacity to perform all of his usual duties, with such condition likely
to remain continuous and permanent as determined by the Compensation Committee
of the Board of Directors of ICO, Inc. (the “Committee”). The decisions as to
whether and as of what date Employee has become permanently disabled are
delegated to the Committee for determination, and any dispute of Employee with
any such decision shall be limited to whether the Committee reached such
decision in good faith.



 
(c)
Voluntary Termination.  “Voluntary Termination” shall mean a termination of
employment at the election of Employee (including Employee’s resignation to take
a position with another company or pursue alternative business or personal
opportunities).  Employee will provide Company with sixty (60) days advance
written notice of his intent to terminate his employment voluntarily.  Employee
shall continue to remain an employee of Company through the eight-week notice
period and will perform his normal business duties, or such duties, if any,
assigned to him by Company during the notice period.  Notwithstanding the
foregoing, Company may, at its option, waive Employee’s obligation to remain an
employee during all or any portion of the eight week notice period, in which
case Employee’s employment shall terminate immediately.



 
(d)
Termination by Company for Cause.  “Termination for Cause” shall mean a
termination of employment immediately upon notice to Employee from Company that
an event constituting “Cause” has occurred.  “Cause” is defined as: (a) an act
of dishonesty or fraud in relation to Company or any ICO Entity; (b) a knowing
and material violation of the ICO Group’s Code of Business Ethics or any other
written policy of Company or applicable to Company’s operations; (c) a knowing
and material violation of an applicable law, rule, or regulation that exposes
Company to damages or liability (other than for reasonable business purposes);
(d) a material breach of fiduciary duty; or (e) conviction of a felony.



 
(e)
Termination by Company Without Cause:  “Termination Without Cause” is
termination of Employee by Company under circumstances other than those
described above.  Company may terminate Employee’s employment at any time,
without cause, with immediate effect.



3.3            Upon the termination of Employee’s employment as a result of the
circumstances described in Sections 3.2(a) through (d) above, all future
compensation to which Employee would otherwise be entitled and all future
benefits for which Employee is eligible shall cease and terminate as of the
Termination Date, except as specifically provided in this Article 3.



 
Page 3 of 9
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 

3.4            Notwithstanding anything contained in this Article 3, in the
event that Employee’s employment terminates as a result of Employee’s death or
permanent disability resulting from any accident or incident beyond Employee’s
control that occurs while Employee is traveling on Company business or is in the
course and scope of employment (excluding any accident or incident occurring
when Employee is traveling within 100 kilometers of Employee’s normal place of
business or to or from his normal place of business and residence),  the
preceding paragraph shall not apply, and instead Employee (or his Estate, as the
case may be) shall be entitled to receive payment as if he was terminated by
Company Without Cause, calculated in accordance with the provisions of Sections
3.5 below.


3.5            In the event that Employee is terminated by Company without
Cause, Employee shall be entitled a “Termination Payment,” consisting of the
following:


 
(i)
pro rata Base Salary through the Termination Date

 
(ii)
in the event that the prior fiscal year’s annual incentive cash bonus, if any,
has been earned and declared to Employee (pursuant to section 3.8(a) below), but
not yet paid, such annual incentive cash bonus for the prior fiscal year; and

 
(iii)
an additional “Enhanced Severance Payment,” defined as a sum equal to nine
months Base Salary (i.e. 75% of Employee’s current annual Base Salary).



3.6            In addition to the benefits described above, in the event of
termination for any reason (but excluding Termination for Cause and Voluntary
Termination), Employee shall be entitled to reimbursement of verified expenses
incurred for personal transportation to a foreign location of Employee’s choice,
the sum of which shall not exceed U.S. $3,000.


3.7            Termination of the employment relationship does not terminate
those obligations imposed by this Agreement which are continuing obligations,
including Employee’s obligations under Article 4.


3.8
Entitlement to Cash Bonus Payments upon Termination:



 
(a)
A cash bonus payment, including an ELT incentive cash bonus, shall not be deemed
earned unless it has been expressly approved by resolution of the Board of
Directors of ICO, Inc. or the Compensation Committee thereof.



 
(b)
For the avoidance of doubt, it is hereby noted that except in the circumstances
described in section 3.5 above, in the event of termination of employment for
any reason, Employee shall not be entitled to payment of all or any pro-rata
portion of any cash bonus under an ELT incentive plan or pursuant to any other
agreement, arrangement, or plan.







ARTICLE 4:
OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY
AND CONFIDENTIAL INFORMATION;
NON-COMPETITION AGREEMENT:


4.1            All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment with the ICO Group which relate to the business, products
or services of the ICO Group (including, without limitation, all such
information relating to corporate opportunities, confidential financial
information, research and development activities, sales data, pricing and
trading terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or potential customers and their requirements, the
identity of key contacts within the customers’



 
Page 4 of 9
 
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 

organizations or within the organizations of acquisition prospects, marketing
and merchandising techniques, prospective names, and marks), and all writings or
material of any type embodying any of such items, shall be the sole and
exclusive property of the Company or the ICO Entities, as the case may be.


4.2            Employee acknowledges that the businesses of the ICO Entities are
highly competitive and that their strategies, methods, books, records, and
documents, their technical information concerning their products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
their customers and business affiliates (including but not limited to the
products and/or services marketed, advertised, and/or sold to customers and
prospective customers, and the prices charged or quoted to them for such
products and/or services, and the business activities, needs, and requirements
for products and/or services of such customers or prospective customers) all
comprise confidential business information and trade secrets which are valuable,
special, and unique assets which the ICO Entities use in their business to
obtain a competitive advantage over their competitors. Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to the
ICO Entities in maintaining their competitive position. Employee hereby agrees
that Employee will not, at any time during or after the Employment Period, make
any unauthorized disclosure of any confidential business information or trade
secrets of any ICO Entity, or make any use thereof, except in the carrying out
of his employment responsibilities hereunder. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial arbitration, dispute resolution or other legal
proceeding in which Employee’s legal rights and obligations as an Employee or
under this Agreement are at issue; provided, however, that Employee shall, to
the extent practicable and lawful in any such events, give prior notice to
Company of his intent to disclose any such confidential business information in
such context so as to allow Company or the applicable ICO Entity an opportunity
(which Employee will cooperate with and will not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate.


4.3            All written materials, records, and other documents made by, or
coming into the possession of, Employee during the Employment Period which
contain or disclose confidential business information or trade secrets of the
ICO Entities shall be and remain the property of the ICO Entities. Upon the
termination of Employee’s employment with Company for any reason, Employee
promptly shall deliver the same and all copies thereof to Company.


4.4            To enable Employee to perform the duties contemplated by this
Agreement, Company promises that it will disclose confidential information,
including confidential business information and trade secrets of the nature
described or referenced in Sections 4.1 – 4.3 above, during the Employment
Period and before termination of the employment relationship established by this
Agreement.  In return for and ancillary to the promise made by Company to make
such disclosure, Employee hereby makes a reciprocal promise designed to enforce
Company’s interest in protecting its confidential information and its
goodwill.  Accordingly, Employee promises to comply with the obligations set
forth in Sections 4.1 through 4.3 above, and furthermore, Employee agrees that,
during Employee’s employment with Company and/or any other ICO Entity, and for
twelve (12) months following the later of the Termination Date, Employee will
not, directly or through any other person, firm, or corporation, in any country
in which any ICO Entity does business:


 
(a)
perform services as an employee, officer, director or independent contractor for
any Competing Enterprise (as defined below);




 
Page 5 of 9
 
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 

 
(b)
be an owner, shareholder (except for the ownership by Employee of less than Five
Percent (5%) of the equity securities of any publicly-traded company), agent, or
partner of, or serve in an executive position with, any Competing Enterprise;



 
(c)
call on or otherwise communicate with any current or prior customer of any ICO
Entity, including any respective successors and assigns, for the purpose of
soliciting business for a Competing Enterprise or for someone other than the ICO
Entities; or



 
(d)
do anything to interfere with the normal operation of the businesses of any ICO
Entity, including, without limitation, make any effort personally or through
others to recruit, hire, or solicit any employee or independent contractor of an
ICO Entity to leave such ICO Entity, or to interfere in any way with any ICO
Entity’s relationships with its customers or suppliers.



For purposes of this Section, the term “Competing Enterprise” shall mean: any
person or any business organization of whatever form, excluding Company and/or
any other ICO Entity, engaged directly or indirectly in any business or
enterprise whose business activities specifically relate to or involve: (i)
grinding, processing, blending, and/or compounding of polymer products  for (a)
the rotational molding industry, or (b) any other industry that any ICO Entity
(including without limitation subsidiaries of ICO Europe B.V.) specifically
services or sells to; or (ii) the production of concentrates or compounds or
other processing services related to polymer products as conducted by Bayshore
Industrial, Inc. or any other ICO Entities.




ARTICLE 5: MISCELLANEOUS:


5.1            For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee or Company, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to
Company                                                                           
If to Employee, to his Company email address,
                1811 Bering Drive, Suite
200                                                    or alternatively to his
last known address
Houston, Texas 77057
With a copy to the CEO’s email


The Delivery Date shall be conclusively determined to be the date when the
referenced email was received on Company’s email server regardless of the date
when such email was opened by Employee or the CEO.


5.2            This Agreement shall be governed by and construed and enforced,
in all respects in accordance with the law of the State of Texas, U.S.A.,
without regard to principles of conflicts of law.


5.3            No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


5.4            It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its



 
Page 6 of 9
 
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 

enforceability under the applicable law to the fullest extent permitted by
law.  In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.


5.5            This Agreement shall be binding upon and inure to the benefit of
Company, to the extent herein provided, Company and any other person,
association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee’s
rights and obligations under this Agreement are personal and such rights,
benefits, and obligations of Employee shall not be voluntarily or involuntarily
assigned, alienated, or transferred, whether by operation of law or otherwise,
without the prior written consent of Company.


5.6            This Agreement replaces and extinguishes any previous agreements
and discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to the terms of
Employee’s employment, termination of employment and severance benefits, and
contains all of the covenants, promises, representations, warranties, and
agreements between the parties with respect to such matters.  Each party to this
Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to the
foregoing matters which is not embodied herein, and that no agreement,
statement, or promise relating to the employment of Employee by Company that is
not contained in this Agreement shall be valid or binding, except as set forth
in any applicable Employee benefit plan.  It is understood that, by signing
below, Employee acknowledges that this Agreement supersedes any agreements or
understandings regarding the subject matter covered herein made prior to
Employee signing this document.  Any modification of this Agreement will be
effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby, provided that any such modification must be
authorized or approved by the Board of Directors or its delegate, as
appropriate.



 
Page 7 of 9
 
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.


ICO Technology, Inc.



 
/s/ A. John Knapp, Jr.
By:
A. John Knapp, Jr.
Title:
President and CEO
   
Date:
December 20, 2007



Employee
 
/s/ Derek R. Bristow
Derek R. Bristow
 
Date:
December 20, 2007








 
Page 8 of 9
 
  Initials   AJK / DRB  .
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




The ICO Entities (as defined in Section 1.4) are listed below, with country of
incorporation and state (if U.S.) indicated.




Bayshore Industrial GP, L.L.C. – USA, DE
Bayshore Industrial LP, L.L.C. – USA, DE
Bayshore Industrial, L.P. – USA, TX
Bayshore RE Holdings, Inc. – USA, DE
China RE Holdings, Inc. – USA, DE
Courtenay Polymers Pty Ltd. - Australia
Fabri-Moulds Ltd. - UK
ICO Europe B.V. – The Netherlands
ICO Global Services, Inc. – USA, DE
ICO Holdings Australia Pty Ltd. - Australia
ICO Holdings New Zealand Limited  – New Zealand
ICO Holland B.V. – The Netherlands
ICO Minerals, Inc. – USA, DE
ICO Polymers Cayman Islands – Cayman Islands
ICO P&O, Inc. – USA, DE
ICO Petrochemical Cayman Islands – Cayman Islands
ICO Polymers do Brasil Ltda. - Brazil
ICO Polymers France S.A.S. - France
ICO Polymers Hellas Ltd. - Greece
ICO Polymers Italy S.r.l. - Italy
ICO Polymers North America, Inc. – USA, NJ
ICO Polymers, Inc. – USA, DE
ICO Polymers Middle East LLC – Dubai, UAE
ICO Scandinavia AB - Sweden
ICO Technology, Inc. – USA, DE
ICO UK Limited - UK
ICO Worldwide, L.P. – USA, TX
ICO Worldwide (UK), Ltd. - UK
Innovation Company, S.A. de C.V. - Mexico
J.R. Courtenay (N.Z.) Ltd. – New Zealand
J.R. Courtenay Sdn Bhd - Malaysia
Rotec Chemicals, Ltd. - UK
Lomic SCI - France
Soreco SAS - France
Swavasey Colours Ltd. - UK
Tecron Industries Ltd. - UK
Wedco Minerais Ltda. - Brazil
Wedco Petrochemical, Inc. – USA, DE
Wedco Technology U.K. Ltd. - UK
Wedco Technology, Inc. – USA, NJ
Worldwide GP, L.L.C. – USA, DE
Worldwide LP, L.L.C. – USA, DE






Page 9 of 9
Initials   AJK / DRB  .
